DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 17 recites a “sonotrode” and “contact electrode” combination which is drawn to the non-elected species Bi.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Kozai et al. (JP 61-237442 A).
Regarding claim 1, Kozai discloses:
A method for bonding an electrically conductive element [wire (2); figure 1] to a bonding surface of a bonding partner [surface of external lead (4) on substrate (5)], the method comprising: 
increasing a temperature of a bonding section of the electrically conductive element from an initial temperature to an increased temperature by passing an electric heating current through the bonding section [current is passed through the wire to preheat it; abstract]; and 
pressing the bonding section with a pressing force against the bonding surface using a sonotrode [capillary (1)] and introducing an ultrasonic vibration into the bonding section via the sonotrode such that the increased temperature of the bonding section, the ultrasonic vibration in the bonding section and the pressing force are simultaneously present and cause the formation of direct bond between the bonding section and the bonding surface [after the wire is heated it is ultrasonically welded to the lead which is known as thermosonic welding/bonding, note the ultrasonic welding inherently has a force and a vibration in order to be provide energy and friction for the welding].
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as a tight and direct bond.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 4, Kozai discloses:
wherein the electric heating current is supplied to the bonding section via the sonotrode [see figure 1].
Regarding claim 12, Kozai discloses:
wherein the electrically conductive element is one of: a bonding wire [wire (2); figure 1], a bonding ribbon, and a sheet metal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai et al. (JP 61-237442 A) as applied to claim 1 above.
Regarding claim 13, Kozai does not teach:
wherein the electrically conductive element comprises, in the bonding section, a cross-sectional area of at least 0.3 mm2.
However, Kozai does not restrict the wire size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to bond any size wire, including one with an area of at least 0.3 mm2, due to the components at hand, minus any unexpected results.  Additionally, due to the preheating of the wire via the current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that larger diameter wires could be bonded because the preheating softens the wire. 
Regarding claims 14-16, Kozai does not teach:
wherein the pressing force is greater than 1 N; 
wherein the pressing force is less than 2500 N; or
wherein the pressing force is greater than 1 N and less than 2500 N.
However, Kozai is performing a form of thermocompression bonding called thermosonic bonding, so pressure is an intrinsic parameter of the process since it affects the time, the removal of oxides, helps to provide friction heat for bonding, and diffusion of elements.   
Thus, it would have been obvious/routine to one of ordinary skill in the art before the effective filing date of the invention to use pressing force between 1-2500N in order to thermosonic bond the wire since pressure is an intrinsic parameter of the process, minus any unexpected results.
Claims 2, 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai et al. (JP 61-237442 A) as applied to claim 1 above, and further in view of Zachry et al. (US 3,320,401).
Regarding claim 2, Kozai does not teach:
wherein the increased temperature is greater than 80°C and less than a melting point of the bonding section.
However, Kozai is performing a form of thermocompression bonding so heat is an intrinsic parameter of the process since it affects the time, pressure, and diffusion of elements.   
Zachry teaches a diffusion welding method using split electrode (60) to weld wire (62) to pattern (20) by passing a current through the wire via first and second portions (12C, 12D) in order to heat the wire but not melt the wire; 5:1-30 and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the wire to greater than 80°C and less than a melting point in order to promote diffusion, decrease bonding time and pressure, and/or to keep process a solid-state, minus any unexpected results.  
Regarding claim 5, Kozai does not teach:
wherein the sonotrode comprises a first partial sonotrode and a second partial sonotrode, 
wherein the electric heating current is supplied to the bonding section via the first partial sonotrode and the second partial sonotrode, and 
wherein pressing the bonding section with the pressing force against the bonding surface comprises pressing the bonding section with a first pressing force against the bonding surface using the first partial sonotrode and pressing the bonding section with a second pressing force against the bonding surface using the second partial sonotrode, the second force being at least 50% of the first pressing force.
Zachry teaches a diffusion welding method using split electrode (60) to weld wire (62) to pattern (20) by passing a current through the wire via first and second portions (12C, 12D), on the same side of the wire, in order to heat the wire but not melt the wire; 5:1-30 and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Zachry split electrode heating concept into Kozai in order to apply heat to the ball bond in figure 1.1.  Note that in doing so each portion of the electrode would apply equal pressure. 
Regarding claim 6, Kozai does not teach:
wherein passing the electric heating current through the bonding section comprises: 
electrically contacting the bonding section with the first partial sonotrode at a first contacting position; and electrically contacting the bonding section with the second partial sonotrode at a second contacting position [the incorporation of the Zachry portions of the split electrode meet the limitations of this claim].
Regarding claim 18, Kozai does not teach:
wherein the electric heating current enters and exists a same surface of the bonding section through different contacting positions.
However, applying Zachry as noted in the rejections of claims 5 and 6 would meet this claim.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai et al. (JP 61-237442 A) as applied to claim 1 above, and further in view of Bayerer et al. (US 2011/0075451 A1).
Regarding claims 9-11, Kozai does not teach:
wherein the bonding partner is a semiconductor chip, and the bonding surface is a surface of a metallization layer of the semiconductor chip; 
wherein the metallization layer of the semiconductor chip is a copper layer comprising a layer thickness of less than or equal to 20 µm; or
wherein the bonding partner is a circuit carrier comprising a ceramic layer, and the bonding surface is a surface of a metallization layer of the circuit carrier
However, it is clear that Kozai is drawn to wire bonding semiconducting elements; see “<Prior Art>”.
Bayerer teaches wire bonding semiconductor chip (1) to ceramic substrate (4) wherein wire (71) is bonded to each via a metallization layer (11, 31), wherein the metallization layer comprises a Cu-based sublayer; 0041-0043 and figures 1-4B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the components of Kozai from ceramics and to apply a Cu metallization layer less than or equal to 20 µm since these are known options, minus any unexpected results.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the prior art method to any type of components in order to manufacture a desired electronic assembly.  

Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive.
The applicant argues, “Specifically, Kozai does not teach a direct bond formation by simultaneously increasing the temperature of the bonding section, applying the ultrasonic signal, and applying the pressing force.”  The examiner agrees but notes that this argument is not commensurate with the scope of the claims.  The claims only require “the increased temperature” be present when the ultrasonic vibration and pressing force are applied, which is exactly what happens in Kozai due to the preheating step.  There is nothing stating that the temperature is increasing or the current is applied simultaneously with the ultrasonic vibration and pressing force.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735